90 Ga. App. 192 (1954)
82 S.E.2d 175
CLINE
v.
CRANE.
35154.
Court of Appeals of Georgia.
Decided May 15, 1954.
Hurt, Gaines & Baird, W. Neal Baird, for plaintiff in error.
Poole, Pearce & Hall, John J. Poole, contra.
*194 CARLISLE, J.
1. By the terms of the Real Estate Brokers and Salesmens Act (which is of force and effect in Fulton County, Ga. L. 1943, pp. 572-574; Code, Ann. Supp., § 84-1401), "No person, firm, or corporation shall have the right to enforce in any court any claim for commissions, profits, option profits, or fees for any business done as real estate broker or salesman, without having previously obtained the license required under the terms of this Chapter." Code § 84-1413.
2. An action brought by a real-estate broker to recover damages for breach of an alleged contract for commissions is subject to general demurrer *193 when it fails to allege that the broker has fully complied with the license laws, whether the point was argued and considered in the trial court or not. Mayo v. Lynes, 80 Ga. App. 4 (55 S.E.2d 174); Moody v. Foster, 74 Ga. App. 829 (3) (41 S.E.2d 560).
3. Under an application of the foregoing rules of law, the trial court did not err in sustaining general demurrers to both counts of the present petition, neither of which alleged a compliance with the real estate brokers' and salesmen's license laws.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.